DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 4, 12, 13, 16, 19, and amendment of claims 1-3, 7, 9, 10, 11, 20, in the paper of 1/6/2022, is acknowledged.  Applicant’s arguments filed 1/6/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 1-3, 5-11, 14, 15, 17, 18, 20 are at issue and are present for examination. 
Election/Restrictions

	Applicant's election without traverse of Group 1, Claims 1-6 and 11-19, to a mutant DNA polymerase having reverse transcriptase activity, in the paper of 7/6/2021, is acknowledged.  Applicant’s further election of the species Thermus thermophilus, in the paper of 7/6/2021, is acknowledged.  
Claims 7-10 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5, 6, 11, 14, 15, 17 and 18 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 1-6, 11-19.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicant’s convenience the original rejection is repeated herein.
Applicants traverse this rejection on the basis that applicant’s initial submission that the offices statement that the specification only provides the representative species of SEQ ID NO:2 is clearly incorrect. Applicants submit that SEQ ID NO: 2 is not an amino acid sequence of a polymerase, but rather is a nucleotide sequence of a primer.  Applicants submit that the specification discloses DNA polymerases including the 12 amino acid sequences of SEQ ID NOs: 18, 20, 21, 22, and 25 and that these DNA polymerases are from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acidocaldarius.   

Initially applicant’s correction of the previous mistake made in previous office action that SEQ ID NO:2 is a primer and not a DNA polymerase sequence is appreciated.  The previous reference to SEQ ID NO:2 most likely should have been a reference to SEQ ID NO:1, the sequence of the elected T. thermophilus DNA polymerase.  In response to applicants submission that applicants specification discloses DNA polymerases including the 12 amino acid sequences of SEQ ID NOs: 18 (12 amino acid sequence), 20 (12 amino acid sequence), 21 (12 amino acid sequence), 22 (12 amino acid sequence), and 25 (Thermus aquaticus DNA polymerase amino acid sequence) and that these DNA polymerases are from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acidocaldarius, while this is acknowledged, these five amino acid sequence are insufficient to describe the vast breadth of the claimed mutant DNA polymerases.
There is no disclosure of any particular structure to function/activity relationship in the disclosed species (T. thermophilus DNA polymerase of SEQ ID NO:1).  The specification also fails to describe sufficient representative species of these modified polymerases by any identifying structural characteristics or properties, for which no predictability of function is apparent.  Given this lack of additional representative species as encompassed by the claims, Applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicants were in possession of the claimed invention.
www.uspto.gov.

Claim(s) 1-3, 5, 6, 11, 14, 15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mutant DNA polymerase comprising the amino acid sequence of SEQ ID NO:1, does not reasonably provide enablement for any possible mutant of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids A1-A12: A1 is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue, A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain amino acid residue, A8 is a proline residue or a hydrophilic neutral amino acid residue, A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, A10 is an acidic amino acid residue or a basic amino acid residue, A11 is an acidic amino acid residue, and A12 is a hydrophobic aliphatic amino acid residue; wherein A3 or A3 and A10 are replaced by a basic amino acid residue that is different from the amino acid residue before introduction of mutation (see also above rejection under 112 second paragraph).  The specification does not enable any person skilled in the art to which it pertains, or make and use the invention commensurate in scope with these claims. 
This rejection was stated in the previous office action as it applied to previous claims 1-6, 11-19.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicant’s convenience the original rejection is repeated herein.
Applicants traverse this rejection on the basis that as above, applicant’s initial submission that the offices statement that the specification only provides the representative species of SEQ ID NO:2 is clearly incorrect.  Applicants submit that SEQ ID NO: 2 is not an amino acid sequence of a polymerase, but rather is a nucleotide sequence of a primer.  As above applicants submit that the specification discloses DNA polymerases including the 12 amino acid sequences of SEQ ID NOs: 18, 20, 21, 22, and 25 and that these DNA polymerases are from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acidocaldarius.   Applicants further note that amended claim 1 clearly recites the structural and functional difference between the mutant and the DNA polymerase.
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein. 
As above, initially applicant’s correction of the previous mistake made in previous office action that SEQ ID NO:2 is a primer and not a DNA polymerase sequence is appreciated.  The previous reference to SEQ ID NO:2 most likely should have been a reference to SEQ ID NO:1, the sequence of the elected T. thermophilus DNA Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acidocaldarius, while this is acknowledged, these five amino acid sequence are insufficient to enable the vast breadth of the claimed mutant DNA polymerases.
	It continues that the specification does not support the broad scope of the claims which encompass all modifications and fragments of any mutant of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids A1-A12: A1 is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue, A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain amino acid residue, A8 is a proline residue or a hydrophilic neutral amino acid residue, A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, A10 is an acidic amino acid residue or a basic amino acid residue, A11 is an acidic amino acid residue, and A12 is a hydrophobic aliphatic amino acid residue; wherein A3 or A3 and A10 is replaced by a basic amino acid residue that is different from the amino acid residue 
	Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any mutant of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids A1-A12: A1 is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue, A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, A6 is a hydrophobic aliphatic .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 11, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GE Healthcare Bio-sciences (WO 2007/143436 published 12/13/2007).
This rejection was stated in the previous office action as it applied to previous claims 1-6, 11-19.  In response to the rejection applicants have amended the claims and traverse the rejection as it applies to the newly amended claims.  For applicant’s convenience the original rejection is repeated herein.
GE Healthcare Bio-sciences (WO 2007/143436) teaches a number of DNA polymerases from Spirochaeta Thermophila comprising the amino acid sequence of SEQ ID NO:2.  The DNA polymerase from Spirochaeta Thermophila is a mutant of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids A1-A12: A1 is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue A3 is a hydrophilic neutral amino acid residue, A4 is an acidic amino acid residue or a hydrophilic neutral amino acid residue, A5 is a branched chain amino acid residue, 
A6 is a hydrophobic aliphatic amino acid residue or a hydrophilic neutral amino acid residue, A7 is a branched chain amino acid residue, A8 is a proline residue or a hydrophilic neutral amino acid residue, A9 is a hydrophobic aromatic amino acid residue, a basic amino acid residue, or a hydrophilic neutral amino acid residue, 
Spirochaeta Thermophila comprising the amino acid sequence of SEQ ID NO:2.

Applicants Response:
Applicants submit that GE Healthcare is directed to a novel DNA polymerase from Spirochaeta Thermophila.  Applicants submit that claim 1 is herein amended to recite that the DNA polymerase on which the mutant is based is from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acidocaldarius.  Applicans submit that as such, GE Healthcare, which is directed to a novel DNA polymerase from Spirochaeta Thermophila, cannot anticipate claim 1 or any claim dependent thereon. 
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein. 
As stated previously and repeated above, the DNA polymerase from Spirochaeta Thermophila is a mutant of a DNA polymerase having a reverse transcriptase activity and comprising a sequence consisting of 12 amino acids A1-A12: A1 is a branched chain amino acid residue, A2 is a hydrophilic neutral amino acid residue or a hydrophobic aliphatic amino acid residue A3 is a hydrophilic neutral amino acid residue, 
In response to applicants submission that claim 1 is herein amended to recite that the DNA polymerase on which the mutant is based is from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acidocaldarius and applicants submission that GE Healthcare, which is directed to a novel DNA polymerase from Spirochaeta Thermophila, cannot anticipate claim 1 or any claim dependent thereon is not found persuasive on the basis that applicants claim 1 (and its dependent claims) is directed to “a mutant” of a DNA polymerase derived from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acidocaldarius…”.  The DNA polymerase from Spirochaeta Thermophila taught by GE Healthcare is “a mutant” of a DNA polymerase derived from Thermus thermophilus, Thermus aquaticus, Bacillus cardotenax, Bacillus stearothermophilus, or Alicyclobacillus acidocaldarius.
.
Double Patenting

	The rejection of claims 1-6, 11-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 16-19 of U.S. Patent No. 11, 046,939 is withdrawn based upon applicants arguments presented in the paper of 1/6/2022. 
Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
2/17/2022

/Richard G Hutson/
Primary Examiner, Art Unit 1652